Title: To James Madison from George Graham, 20 September 1815
From: Graham, George
To: Madison, James


                    
                        Dear sir,
                        September 20. 1815.
                    
                    I enclose a communication from General Macomb respecting the allowance of double rations to the Officer commanding in the harbor of New York.
                    I send you also, an extract from the law, and the several orders that have been issued from this Department on the subject of an allowance of double rations to the Commanding officers of Posts, and submit to your decision the propriety of renewing, at present, the order of the 9th. of June 1810, so far as it respects the following posts:
                    Harbor of Portland, Maine.
                    ditto Portsmouth, New Hampshire.
                    ditto Boston, Massachusetts.
                    ditto Newport, Rhode Island. Fort Trumbull, Connecticut. Harbor of

New York. Fort Mifflin, Pennsylvania. Forts McHenry & Washington, Maryland. Harbor of Norfolk, Virginia. Harbor of Charleston, South Carolina. Savannah, Georgia. Mobile, Mississippi Territory. Fort Plaquemine and New Orleans; Natchitoches, Forts St. John, St. Charles and Petit Coquille, Louisiana; Detroit & Michilimackinac, Michigan Territory. Niagara & Sacket’s harbor New York. All which is respectfully submitted.
                    
                        
                            Geo: Graham
                        
                    
                